Citation Nr: 0610919	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  05-03 413A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUE

Basic eligibility for educational assistance benefits under 
Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

Administrative documentation contained within the appellant's 
education folder indicates that the veteran served on active 
duty from November 1968 to June 1977.  The appellant in this 
matter is the veteran's son.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2004 decision by the RO in St. Louis, 
Missouri, which determined that the appellant was not 
eligible for educational assistance benefits under Chapter 
35, Title 38, United States Code.

In September 2005, the appellant testified at a personal 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing was prepared and associated with 
the claims folder.


FINDINGS OF FACT

1.  Effective April 30, 2004, the veteran was first awarded a 
permanent and total disability rating based on service-
connected disability.

2.  In September 2004, the appellant, who is the veteran's 
son, first filed a claim for educational assistance benefits 
under Chapter 35.

3.  The appellant's date of birth is September [redacted], 1977.

4.  The appellant reached his 26th birthday on September [redacted], 
2003, prior to the effective date of a finding of permanent 
and total service-connected disability on behalf of the 
veteran.


CONCLUSION OF LAW

The basic eligibility criteria for educational assistance 
benefits under Chapter 35, Title 38, United States Code, as a 
son of the veteran, have not been met.  38 U.S.C.A. §§ 3501, 
3510, 3512 (West 2002); 38 C.F.R. §§ 21.3021, 21.3040, 
21.3041 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The notice and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) are relevant to Chapter 51 of 
Title 38 of the United States Code and do not appear to apply 
in cases regarding educational benefits governed by Chapter 
35.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  
In any event, the Board finds that the provisions of VCAA 
have been met.  The appellant has been informed, via a 
January 2005 statement of the case, and in a correspondence 
with VA, of the nature of the evidence needed to substantiate 
his claim.  He also had the opportunity to submit written 
argument and evidence in support of his claim, and attended a 
personal hearing before the undersigned Veterans Law Judge in 
September 2005.  All evidence necessary for the determination 
that needs to be made has been obtained.  Consequently, no 
further notification or assistance is necessary.  

The Board is satisfied that the facts relevant to this claim 
have been properly developed and there is no further action 
that should be undertaken to comply with the provisions of 
the Veterans Claims Assistance Act or the implementing 
regulations.  Additionally, in the instant case, it is not 
the factual evidence that is dispositive of this appeal, but 
rather the interpretation and application of the governing 
statute.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Analysis

The pertinent facts of this case are not in dispute.  The 
record reflects that the veteran is now in receipt of a 
permanent and total disability rating based on service-
connected disability.  The effective date for this rating is 
April 30, 2004. 

The appellant first filed his application for the receipt of 
educational assistance benefits under Chapter 35 in September 
2004.  In his application, he reported that he was the 
veteran's child.  He also indicated that his date of birth 
was September [redacted], 1977.

Basic eligibility for Chapter 35 benefits is established in 
one of several ways, including being the child of a veteran 
who has a total and permanent disability rating from a 
service-connected disability.  38 U.S.C.A. § 3501(a)(1)(A) 
(West 2002); 38 C.F.R. § 21.3021 (2005).  The record confirms 
that the appellant is the veteran's son, and that the veteran 
is in receipt of a permanent and total disability rating.

Eligibility for Chapter 35 benefits further requires that the 
appellant must not reach his 26th birthday on or before the 
effective date of a finding of permanent and total service-
connected disability.  38 C.F.R. § 21.3040(c) (2005).  The 
Board has carefully reviewed the record, and notes that it is 
undisputed that the appellant reached his 26th birthday on 
September [redacted], 2003, prior to the currently assigned April 30, 
2004, effective date of the veteran's permanent and total 
service-connected disability rating.  Accordingly, and 
unfortunately, the appellant is simply not eligible for 
Chapter 35 educational assistance.

In addition, the appellant has not shown, nor is the Board 
aware of, any basis to exempt him from application of this 
regulation.  Under 38 C.F.R. § 21.3041(a) (2005), the basic 
beginning date of eligibility for educational assistance is 
normally the date the child reaches age 18, or the date of 
the child's completion of secondary schooling, whichever 
occurs first.  The basic ending date for educational 
assistance is the date of the child's 26th birthday.  38 
C.F.R. § 21.3041(c) (2005).

The beginning date for eligibility for benefits may be tolled 
if the effective date of the finding of permanent and total 
disability rating is prior to the child's 18th birthday, but 
the veteran does not receive notice of this rating until 
after the child becomes 18.  38 C.F.R. § 21.3041(b)(2)(i) 
(2005).  Also, the beginning date may be extended if the 
permanent and total disability rating is assigned after the 
child reaches 18, but before the child turns 26.  38 C.F.R. § 
21.3041(b)(2)(ii) (2005).  As discussed earlier, however, the 
appellant turned 26 before the effective date of the finding 
of permanent and total disability of the veteran, and so 
neither of these exceptions to toll the basic beginning date 
for eligibility for educational assistance is applicable in 
his case.

The basic ending date for eligibility for educational 
assistance may also be tolled in certain situations.  Under 
38 C.F.R. § 21.3041(d) (2005), the ending date for 
eligibility for educational assistance may be modified for up 
to eight years beyond the qualifying event, but in no case 
beyond the date the child reaches age 31.  In order to modify 
the ending date, however, the qualifying event must occur 
between the time the child reaches age 18 and when the child 
reaches age 26, and not thereafter.  See 38 C.F.R. § 
21.3041(d).  In this case, the basic ending date for 
eligibility for educational assistance cannot be modified, 
again because the appellant had already reached the age of 26 
at the time of the award of permanent and total disability to 
the veteran.

During the appellant's September 2005 personal hearing, he 
testified that following the veteran's grant of a permanent 
and total disability rating based on service-connected 
disability, both he and the veteran were provided with VA 
Pamphlet 22-73-3, Summary of Educational Benefits Under the 
Dependents' Educational Assistance Program Chapter 35.  The 
appellant contends that the VA Pamphlet did not specify that 
he had to apply for educational assistance benefits prior to 
age 26.   
 
While the Board is aware of the appellant's arguments and 
concerns, as noted in the Introduction to VA Pamphlet 22-73-
3, such is intended to be a summary of the benefits available 
under the Dependents' Educational Assistance program and the 
reader is advised not to rely on it to determine eligibility 
for education benefits.  Moreover, the Board notes that it is 
not the responsibility of VA to direct a veteran or appellant 
to file a claim for benefits.  The Court has held that 
alleged ignorance cannot be used as an excuse for failure to 
follow a promulgated regulation.  See Morris v. Derwinski, 1 
Vet. App. 260 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 
332 U.S. 380, 384-85 (1947); see also Velez v. West, 11 Vet. 
App. 148, 156-57 (1998).  The Court in Morris noted that the 
Supreme Court of the United States had held that persons 
dealing with the Government were charged with knowledge of 
Federal statutes and lawfully promulgated agency regulations, 
regardless of actual knowledge or hardship resulting from 
innocent ignorance.  See Morris at 265. 

In any event, the regulatory criteria and legal precedent 
governing eligibility for the receipt of Chapter 35 
educational assistance benefits are clear and specific, and 
the Board is bound by these criteria.  Therefore, the Board 
must find that the appellant is simply not eligible to 
receive educational assistance benefits under Chapter 35 as a 
matter of law.  The Board has carefully reviewed the entire 
record in this case.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).   Where the law, rather than the facts, however, is 
dispositive, the benefit of the doubt provisions as set forth 
in 38 U.S.C.A. § 5107(b) are not for application.



ORDER

Basic eligibility for educational assistance benefits under 
Chapter 35, Title 38, United States Code, is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


